ELLISON, J.
— This action is on an account and was begun before a justice of the peace, where plaintiff had judgment. Plaintiff again had judgment in the circuit court, whence the case was taken by defendants.
It appears that plaintiff, desiring to borrow money and to secure the payment thereof on his fifty-acre farm, applied for the loan to defendants who were agents of one Henley, *296who lived in the State of Iowa. The first negotiations for the loan resulted in a disagreement and they were broken off. Subsequently the loan was made, the plaintiff agreeing that he would fence a portion of the land and bu.ild an additional room to the house. It was agreed that defendants would keep out $15 of the sum and hold it until plaintiff built the room and fenced the land. "With this agreement between plaintiff and defendants he delivered the note and deed of trust on the land for the full amount of the loan and defendants retained seventy-five dollars, agreeing to pay it to plaintiff when the work aforesaid was done. Plaintiff contended that the work was done and defendants that it was not. It was also contended by defendants that in addition to doing the work plaintiff was to have the property insured; this, however, plaintiff denied. These issues were submitted to the jury by proper instructions and the facts found against defendants’ theory and in favor of plaintiff. But defendants say that there was no substantial evidence to support the verdict. In view of this we have gone over the evidence and find that defendants’ point in this respect-is not well taken. If the evidence in plaintiff’s behalf is to be credited, the verdict was for the right party. And whether it should be credited was a question exclusively for the jury. Ross v. McAnaw, 72 Mo. App. 99.
But it is said that the defendants’ promise to pay the $75 was a promise to pay the debt of Henley for whom they were making the loan, and not being in writing is void under the statute of frauds. Plaintiff properly answers this by the statement that the undertaking by defendants was for themselves and that the promise was to pay their own debt, in which case, of course, it need not be in writing.
The record discloses that the contract to hold the $75 until the improvements were completed was made by these defendants. The money was in their name and that part paid to this plaintiff at the consummation of the loan was paid to *297plaintiff by tbe bank at Milan on defendants’ own checks. It is clear that the contract made with plaintiff was their own contract. The law is that even though one is an agent for another in a given transaction, yet if he contracts individually he is responsible for the fulfillment of such contract. And so, also, if one is an agent for one purpose and he assumes, without authority, to act as agent for other purposes, he is personally liable. Lingenfelder v. Leschen, 134 Mo. 55; Wright v. Baldwin, 51 Mo. 269. In this case, no authority was shown (directly or indirectly) to have been conferred upon defendants by Henley to go beyond a loan agency and contract for certain improvements to be made on the farm given in security for the loan.
We are satisfied that no cause exists for reversal and the judgment is affirmed.
All concur.